C ONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Funds Trust: We consent to the use of our report, dated April 12, 2011, with respect to the financial statements included herein, on the Putnam Small Cap Value Fund, a fund of Putnam Funds Trust, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts June 22, 2011
